Citation Nr: 1621058	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-33 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to an initial compensable rating for status post right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric symptoms and diagnoses including PTSD and MDD.  The Board has recharacterized the issue on appeal accordingly.

The matter of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the period for consideration is the Veteran shown to have had postoperative recurrence of a right inguinal hernia.

2.  Resolving reasonable doubt in the Veteran's favor, throughout the appeal period, his residual scar status post right inguinal hernia repair has more closely approximated a superficial and painful scar with no evidence of limitation of motion or function due to the scar.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for status post right inguinal hernia repair have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Code (Code) 7338 (2015).

2.  Entitlement to a separate 10 percent disability rating for scar status post right inguinal hernia repair has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in July 2009.

The duty to assist has also been met.  VA has obtained VA and private medical records; assisted the Veteran in obtaining evidence; and obtained a VA medical examination and opinion.  The examination is adequate as it provides all information necessary to rate the disability at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notably, although the VA hernia examination is 6 years old, the Veteran does not claim that it has increased in severity; rather, he argues that he should be compensated for the painful right inguinal hernia repair scar (for which a separate compensable rating is granted herein).  Therefore, in light of the foregoing, the record as it stands includes adequate competent evidence to allow the Board to decide this matter, no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, the Veteran's status post right inguinal hernia repair (and residual scar) has not significantly changed and a uniform evaluation is warranted for the period of the appeal (i.e., since receipt of his May 18, 2009 claim for service connection for hernia).

The Veteran's postoperative right inguinal hernia is rated under Code 7338, which provides that a 0 percent rating is warranted for small, reducible, inguinal hernia, or without true hernia protrusion; or for inguinal hernia that has not been operated on but is remediable.  A 10 percent rating is warranted for postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for small, postoperative recurrent, or not operated irremediable, inguinal hernia that is not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for a large, postoperative, recurrent inguinal hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Code 7338.

On May 2010 VA examination, the Veteran denied any functional limitations due to the right inguinal hernia.  He also denied that it had recurred.  However, he complained of a sharp daily intermittent pain at the site which he rated as 10 (on a scale of 1-10 with 10 being the worse pain ever).  He also complained of 10-12 daily flare-ups of pain which last for 30 seconds.  The Veteran denied any functional limitations due to the pain.  The impression was that there were no clinical or objective findings to support the diagnosis of right inguinal hernia.  

VA treatment records note the Veteran's history of 1984 right inguinal hernia and include a November 2010 finding of "well healed scar in right groin with thickened scar tissue near midline of the incision - rest of the area around scar soft."  

At his March 2016 Board hearing, the Veteran testified that he is not seeking an increased rating for his hernia; rather, he seeks compensation for the painful scar which resulted from the hernia surgery.  

As noted above, there must be a current hernia in order to warrant a compensable rating under the application rating criteria.  As the clinical evidence of record does not show a recurrent hernia on the right side (and such is not claimed by the Veteran), a compensable rating for a right inguinal hernia is not warranted under Code 7338.

Next, the Board will consider whether a separate rating is warranted for the surgical scar associated with the Veteran's service-connected post operative right inguinal hernia.  VA regulations provide that the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The symptoms associated with scarring are separate and distinct from those associated with the underlying service-connected residuals of a right inguinal hernia repair.  Accordingly, separate disability evaluations are to be considered.

Under 38 C.F.R. § 4.118, Codes 7800, 7801, 7802, 7804 and 7805 pertain to rating scars.  Code 7800 is not for application in this instant case as it only applies to scars of the head, face or neck.  Compensable ratings are warranted for scars under Codes 7801, 7802, 7804 and 7805 if they meet any of the following criteria: deep (a scar associated with underlying soft tissue damage) and nonlinear scars that cover an area of at least 6 square inches; superficial (a scar not associated with underlying soft tissue damage) and nonlinear scars covering an area of at least 144 square inches or greater; one or two unstable (defined as a scar with frequent loss of covering of skin over the scar) or painful scars; or a scar that results in "disabling effects" that can be separately rated under an appropriate Code.

When reasonable doubt is resolved in the Veteran's favor, the Board finds that the evidence more nearly approximates a 10 percent rating for his right inguinal hernia scar under Code 7804 for unstable or painful scar.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  However, the evidence does not show that the Veteran has more than one painful scar, that the scar is anything but superficial, covers an area of 12 square inches (77 square cm) or greater or imposes any loss of function or interferes with activities.  As such, his right inguinal hernia surgical scar does not approximate a rating higher than 10 percent under any applicable Code. 

For these reasons, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for residuals of a right inguinal hernia repair.  However, resolving all doubt in favor of the Veteran and considering his competent complaints of pain, the Board finds that the evidence supports awarding a separate 10 percent rating for scar, status post right inguinal hernia repair.  38 U.S.C.A. § 5107(b); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected right inguinal hernia, status post repair, and painful residual scar.  As the rating criteria specifically contemplates the Veteran's right inguinal hernia and painful scar, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Moreover, as the Veteran does not claim (and the evidence does not show) that his right inguinal hernia, status post repair, and painful residual scar renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A compensable rating for status post right inguinal hernia repair is denied.

A separate 10 percent rating for residual scar, status post right inguinal hernia repair, is granted for the entire period on appeal, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim of service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.159.

Although the Veteran has testified that he receives treatment only from VA, on his May 2009 VA Form 21-4138, Statement in Support of Claim (informal claim for service connection), he reported that he was in receipt of VA and private medical treatment for his claimed disorder.  He has testified having received VA treatment at facilities in Durham, Savannah, Wilmington, Fayetteville, and Kansas.  On remand, his claims file should be updated to include all outstanding VA and private treatment records (VA records are constructively of record).

On June 2009 initial VA psychiatric assessment, the Veteran reported that his mother shot at him when he was 14 years of age when he and his sisters argued.  Although the Veteran has testified that he did not experience psychiatric symptoms prior to 1983 (i.e., during service), it is argued on his behalf, that this incident resulted in psychiatric impairment which was aggravated by events during the Veteran's military service.  See October 2013 Statement from Accredited Representative in Appealed Case.  The Veteran has also testified that his psychiatric disorder is the result of "being charged" by "wild boars" while serving in Germany (which caused him to leave his post and resulted in an Article 15) and/or observing a fellow service-member get electrocuted when attempting to retrieve his military boots from a power line.  [Notably, the Veteran has submitted a statement from a fellow service member to corroborate the incident during which he was chased by wild boars while serving in Germany during the winter of 1984.]  Alternatively, it is argued that the Veteran's psychiatric disorder is secondary to his service-connected chronic left Achilles tendonitis, which causes anxiety and depression because it prevents him from working.

The Veteran's January 1982 enlistment examination report shows that he was clinically normal on psychiatric evaluation.  Accordingly, the Veteran is entitled to a presumption of soundness on entry in service (which is rebuttable only by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service). 

In light of these allegations, the Board finds that an examination is necessary to determine whether the Veteran's has a current psychiatric disorder that is etiologically related to his service.  Prior to accomplishing this development, the Veteran should be afforded another opportunity to provide specific details of his alleged in-service stressors in connection with his PTSD claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include all updated VA treatment records (specifically from VA facilities in Durham, Savannah, Wilmington, Fayetteville, and Kansas.)

2.  Take all appropriate action to corroborate any stressor event(s) in service.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination for the purpose of the current nature and likely etiology of any acquired psychiatric disorder, including PTSD.  Copies of all pertinent records should be made available to the examiner for review.  

a.  Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should address the following:  

(i) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the psychiatric diagnosis other than PTSD existed prior to his entry onto active duty?

(ii) If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(iii) If the answer to either (i) or (ii) is no, is it at least as likely as not that the psychiatric diagnosis other than PTSD was either caused or aggravated by (increased in severity due to) his service-connected chronic left Achilles tendonitis.

A complete rationale should be given for all opinions and conclusions expressed.  The claims file must be made available to the examiner for review in conjunction with the examination 

4.  After completing the above, and any other development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


